Citation Nr: 0604252	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  98-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran retired from active military service in January 
1971 with over 20 years of active duty service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1997 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

In a January 2005 decision-remand, the Board remanded the 
issue of entitlement to service connection for a 
gastrointestinal disorder to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  The case was 
returned to the Board in January 2006.  The appeal is again 
being REMANDED to the AMC.  

REMAND

The remand orders of the Board's January 2005 remand of the 
issue before the Board included the scheduling of a VA 
examination and obtaining a medical opinion from the 
examiner.  The record reflects that the requested examination 
was scheduled for March 2, 2005, at the VA Medical Center 
(VAMC) in San Juan, Puerto Rico, and that notice from VA to 
the veteran of the time and place of the scheduled 
examination was delivered by the United States Postal Service 
to the veteran's address of record in Cayey, Puerto Rico, on 
February 28, 2005.  The examination notice was sent return 
receipt requested, and someone at the veteran's address of 
record with the same last name as the veteran signed the 
return receipt, a copy of which is contained in the veteran's 
claims file.  However, the veteran's representative has 
stated that on February 28, 2005, the veteran was residing at 
an address in Tampa, Florida, and not in Puerto Rico.  The 
veteran failed to report for the examination scheduled for 
March 2, 2005.  Under the provisions of 38 C.F.R. § 3.655 
(2005), the AMC found that the veteran's failure to report 
for the VA examination which the Board had determined was 
necessary to decide his claim, see 38 C.F.R. § 3.159(c)(4) 
(2005), was without good cause and, therefore, rated the 
claim on the evidence of record, issued a supplemental 
statement of the case (SSOC), and re-certified the appeal to 
the Board.

In a written argument in support of the veteran's appeal 
received in February 2006, his representative pointed out 
that the AMC sent the SSOC which it issued in December 2005 
to the veteran at an address in Tampa, Florida, but that the 
claims file does not document an address change for the 
veteran from residence in Puerto Rico to residence in Florida 
prior to the issuance by the AMC of the December 2005 SSOC, 
and the representative suggested that it was unclear when VA 
learned that the veteran was no longer residing at the 
address in Cayey, Puerto Rico.  The veteran's representative 
requested that the Board permit the veteran to have another 
opportunity to report for the medical examination which the 
Board found in the January 2005 remand necessary to decide 
his appeal and that the Board again remand the case for that 
purpose.  Although the regulation, 38 C.F.R. § 3.655, 
pertaining to a claimant's failure to report for an 
examination necessary to establish entitlement to a benefit 
does not in this case require re-scheduling of the 
examination for which the veteran failed to report in March 
2005, in view of the somewhat unusual circumstances in this 
case, the Board will accede to the request made by veteran's 
representative on his behalf and afford the veteran another 
opportunity to report for the VA examination.

The Board notes that, in a statement received in late 
December 2005, the veteran indicated that he has been 
receiving medical care at the VAMC in Tampa, Florida.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain the 
records of any treatment of the veteran 
for gastrointestinal (GI) complaints or 
disease at the VAMC in Tampa, Florida, 
during the pendency of this appeal [that 
is, since August 1996].  In making this 
records request, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c)(2) 
(2005).

2.  The AMC should then contact the 
veteran, notify him that a VA medical 
examination is going to be scheduled in 
his case, and request that he indicate 
his preference to be examined during 
calendar year 2006 at the VAMC in Tampa, 
Florida, or at the VAMC in San Juan, 
Puerto Rico, or at another VA medical 
facility.

3.  The AMC should then arrange for the 
veteran to be scheduled for an 
examination by a physician who is a 
specialist in gastroenterology, if 
available, or by another physician with 
appropriate training and expertise to 
determine whether the veteran currently 
has disease of the GI tract and, if so, 
its likely time of onset.  It is 
imperative that the examining physician 
review the pertinent medical records in 
the veteran's claims file, to include 
service medical records and post-service 
treatment records.  Any and all indicated 
diagnostic studies of the veteran should 
be ordered by the examiner.  

After the records review and examination 
of the veteran, the examining physician 
should respond to the following 
questions: (1) Is there at least a 50 
percent probability or greater that a GI 
disorder or disorders, if found, had 
onset during the veteran's active 
military service from January 1951 to 
January 1971?  (2) Is there at least a 50 
percent probability or greater that a GI 
disorder or disorders, if found, are 
etiologically related to an incident, 
event, or manifestation of disease during 
the veteran's active service?  A 
rationale should be provided for the 
opinions expressed.  

4.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

